DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the final office action, an AFCP request, and an amendment were received on 10 May 2022.
Claims 1, 2, 6-12 and 14 are still pending; Claims 3-5 and 13 have been cancelled; Claims 1, 2, 6-12 and 14 have been amended.
Arguments directed to the rejection of the previous claim set have been received and acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. Esposito (Reg. No. 65,071) on 18 May 2022.

The application has been amended as follows: 
In the Claims:
Claim 1, lines 14-15, “one of the following modes” is deleted;
Claim 1, line 16, “where” is deleted and replaced with – when the first mode is set, in the first mode --;
Claim 1, line 19, “where” is deleted and replaced with – when the second mode is set, in the second mode --;
Claim 1, line 21, “where” is deleted and replaced with – when the third mode is set, in the third mode --;
Claim 7, lines 14-15, “one of the following modes” is deleted;
Claim 7, line 16, “where” is deleted and replaced with – when the first mode is set, in the first mode --;
Claim 7, line 19, “where” is deleted and replaced with – when the second mode is set, in the second mode --;
Claim 7, line 21, “where” is deleted and replaced with – when the third mode is set, in the third mode --.

Allowable Subject Matter
Claims 1, 2, 6-12 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance: applicant’s use of a two panel door with multiple sensors and a control unit controlling the door in three unique opening/closing modes appears novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/           Primary Examiner, Art Unit 3612